Citation Nr: 0708538	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-23 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
February 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Providence, 
Rhode Island, which increased from 10 to 20 percent the 
rating for the veteran's service-connected low back 
disability retroactively effective from May 19, 2004.  He 
wants an even higher rating.  See AB v. Brown, 6 Vet. App. 
35, 38-39 (1993) (a veteran is presumed to be seeking the 
highest possible rating unless he expressly indicates 
otherwise).

In August 2006, to support his claim, the veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.  

Regrettably, further development of the evidence is required 
before deciding the claim on appeal.  So this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

The veteran's present 20 percent rating is under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-
5237, for arthritis (i.e., degenerative joint disease) 
and lumbosacral strain.  And his arthritis, in turn, is rated 
on the basis of his limitation of motion, the rating criteria 
for which are set forth under a General Rating Formula for 
Diseases and Injuries of the Spine, applicable to claims 
filed after September 26, 2003, as in this case.  See 68 Fed. 
Reg. 51,454-51,458 (Aug. 27, 2003), codified at 38 C.F.R. § 
4.71a, DCs 5235 to 5243.



When determining the severity of orthopedic disabilities 
that, as here, are at least partly rated based on limitation 
of motion, VA must take into account whether the veteran has 
additional functional impairment above and beyond the 
limitation of motion objectively shown due to factors such as 
pain, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.  

The veteran already had a relatively thorough VA examination 
in August 2004 intended to determine the symptomatology 
attributable to his low back disorder, which provided in 
objective measurements the degree of mobility of the affected 
lumbosacral spine region.  Nevertheless, more comprehensive 
findings are essential to obtain an accurate depiction of the 
impact of functional loss on range of motion. During that 
examination, he had range of motion on forward flexion to 40 
degrees with an end point of pain, extension to 30 degrees, 
lateral bending to 20 degrees bilaterally, and lateral 
rotation to 30 degrees bilaterally.  On repetitive motion 
testing, he was unable to complete all of the requested 
forward flexions, and the maximum range of motion on flexion 
was to 40 degrees, considered limited by pain, not by 
weakness, fatigue or incoordination.  This however 
notwithstanding, the mere fact that he could not complete a 
set of forward flexions, itself, contemplates premature 
fatigability on repetitive use.  Thus, the full extent of all 
factors that are related to functional loss have not been 
documented, especially in terms of precise degrees of any 
additional range of motion lost.  So another orthopedic 
examination for the veteran's low back disorder is required, 
to appropriately evaluate limitation of motion including due 
to functional loss.  See DeLuca, 8 Vet. App. at 204-7.  See, 
too, Johnson v. Brown, 9 Vet. App. 7, 10 (1996).



As an additional consideration in conducting the requested 
examination, the veteran has contended that his low back 
disability is manifested by L4/L5 disc involvement and 
sciatic nerve problems, along with the presence of 
degenerative joint disease of the lumbar spine that was 
diagnosed during his August 2004 examination.  If he indeed 
has disc disease (and not just joint disease), it would 
implicate the rating criteria specific for Intervertebral 
Disc Syndrome (IVDS), found at 38 C.F.R. § 4.71a, DC 5243, as 
an alternative basis to evaluate his disability.  The 
findings obtained during the August 2004 examination do not 
resolve whether he actually has IVDS.  So the Board is unable 
to determine whether DC 5243 applies.  Consequently, a 
medical opinion is needed to make this determination and 
disclose all associated symptoms.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Also, while the claim is on remand, there is of record an 
August 2004 medical authorization form the veteran has 
submitted for relatively recent treatment obtained from a 
private chiropractor, and with regard to which he indicates 
would demonstrate the full range of symptoms of the 
underlying low back disorder.  Inasmuch as corresponding 
treatment records have not yet been acquired from this 
source, these additional records should be obtained for 
consideration.  See 38 U.S.C.A. § 5103A (West 2002) (as part 
of the duty to assist the claimant, VA will take reasonable 
efforts to obtain relevant medical records, 
including private records); 38 C.F.R. § 3.159(c)(1) (2006).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Contact the office of the private 
chiropractor identified on the 
veteran's August 2004            
medical release form, and request all 
available treatment records from March 
2004 up until              the present.  

If the request for records from this 
medical provider       is unsuccessful, 
make all reasonable follow-up attempts.  
Also, if it is determined these records 
cannot be obtained or the further 
efforts to obtain them would clearly be 
futile, notify the veteran of this            
in accordance with 38 U.S.C.A. § 
5103A(b) and           38 C.F.R. § 
3.159(e).

2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the Providence VA 
Medical Center (VAMC) since 
September 2004.  Then associate all 
records obtained with his claims file.  

3.	Schedule the veteran for an 
appropriate VA medical examination to 
assess the severity of his service-
connected low back disability, 
previously diagnosed as degenerative 
joint disease of the    lumbar spine. 

The claims file must be made available 
to the designated examiner for a review 
of the veteran's pertinent medical and 
other history, including both the 
report of the prior August 2004 
examination and a complete copy of this 
remand.  All necessary diagnostic 
testing and evaluation should be done, 
to specifically include range of motion 
studies (measured in degrees, with 
normal range of motion specified), and 
the examiner should review the results 
of any testing prior to completion of 
the examination report.

The examiner must also determine 
whether there are objective clinical 
indications of pain/painful motion, 
weakened movement, premature/excess 
fatigability, or incoordination and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms          "flare-
up" or when the lumbar spine is subject 
to repetitive motion over a period of 
time.  And this determination also 
should be portrayed, if feasible, 
in terms of the degree of additional 
range of motion lost due to these 
factors.

The examiner should comment, as well, 
on whether the veteran has disc disease 
(intervertebral disc syndrome (IVDS)) 
affecting L4-5 or any other region of 
his lumbosacral spine, as part and 
parcel of his service-connected low 
back disability.  In making this 
determination, if the examiner finds 
that intervertebral disc syndrome is a 
distinct condition, but nonetheless is 
unable to distinguish the symptoms of 
that condition from those due to 
service-connected disability, then 
reasonable doubt is resolved in the 
veteran's favor and his 
disc-related condition may be 
considered part and parcel of his 
underlying service-connected disability 
(in accordance with Mittleider v. West, 
11 Vet. App. 181, 182 (1998)).   

If the veteran does have intervertebral 
disc syndrome as part of his service-
connected disability,                 
the examiner should describe the 
severity of it and indicate whether 
there have been incapacitating episodes 
(and, if so, the total duration of them 
during the past 12 months).  
The examiner also should discuss the 
severity of any associated neurological 
impairment, that is, aside from any 
orthopedic impairment shown.

The examination report should be 
completely legible. If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Then readjudicate the claim for a 
higher rating     for the low back 
disability based on the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).






______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

